This action was begun by Joe S. Eaton, county attorney of Okmulgee county, in May, 1910, against Robert Heath, for using and permitting to be used, certain premises in the town of Morris, in Okmulgee county, for the purpose of keeping and dispensing intoxicating liquors in violation of law. Defendant demurred to the petition, on the ground that it failed to state a cause of action. The county attorney refused to plead further and appealed to this court.
The petition in error and case-made was filed here May 26, 1911. The cause was assigned for submission December 6, 1912. No briefs having been filed, the appeal is deemed to have been abandoned, and the cause should be dismissed for failure to file briefs, as required by the rules of this court.
By the Court: It is so ordered. *Page 188